DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Moore on 06/17/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 1, 3, 5, 10, and 17 are amended as displayed below.
CLAIM 1: A gas safety valve for controlling a gas flow comprising: a valve body providing a body inlet port for coupling to a first gas supply and a body outlet port for coupling to an appliance, the valve body extending along a longitudinal axis between the body inlet port and the body outlet port, the valve body further providing an inlet bore extending downstream from the body inlet port, and an outlet bore extending to the body outlet port; a stem having a stem axis extending away from the valve body, the stem being supported at a first end by a collar mounted to the valve body; a pressure gauge mounted to a second, distal end of the stem for displaying a gas pressure; and a valve provided within the valve body between the inlet bore and the outlet bore, the valve comprising a valve chamber having a valve inlet and a valve outlet, a ball located within the valve chamber and a valve seat provided at the valve outlet such that the ball is retained in the valve chamber upstream of the valve seat, wherein the ball is arranged to: in normal use, rest away from the valve seat to allow a supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore is at an allowable level, or below, where a rate of gas flow in the valve chamber is not sufficient to lift the ball up into contact with the valve seat, and to seal against the valve seat to shut off the supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore exceeds the allowable level and is capable of creating sufficient gas flow through the valve chamber to lift the ball into contact with the valve seat; and wherein the valve body additionally comprises: an internal junction positioned upstream of the valve inlet; and a side inlet port, the side inlet port feeding into the inlet bore at the internal junction for supplying the 
CLAIM 3: The gas safety valve as claimed in claim 1, wherein the inlet bore has an inlet bore diameter d at least adjacent the valve inlet, and wherein a 
CLAIM 5: The gas safety valve as claimed in claim 4, wherein the side inlet fitting comprises a cap which can be unscrewed from the side inlet fitting when the side inlet port is to be coupled to a second gas supply.
CLAIM 10: The gas safety valve as claimed in claim 1, wherein the valve body comprises a casting which has been machined to provide the inlet bore, the outlet bore, the valve chamber, the body inlet port, the side inlet port, the outlet port, internal screw threads for attachment of fittings at the body inlet port and the side inlet port, and wherein the gas safety valve further comprises a body inlet fitting mounted in the body inlet port, which body inlet fitting is provided with a non-return valve and a coupling end configured to couple with the [[a]] first gas supply.
CLAIM 17: A gas supply line comprising: a gas safety valve for controlling a gas flow comprising: a valve body providing a body inlet port for coupling to a first gas supply and a body outlet port for coupling to an appliance, the valve body extending along a longitudinal axis between the body inlet port and the body outlet port, the valve body further providing an inlet bore extending downstream from the body inlet port, and an outlet bore extending to the body outlet port; a stem having a stem axis extending away from the valve body, the stem being supported at a first end by a collar mounted to the valve body; a pressure gauge mounted to a second, distal end of the stem, for displaying a gas pressure; and a valve provided within the valve body between the inlet bore and the outlet bore, the valve comprising a valve chamber having a valve inlet and a valve outlet, a ball located within the valve chamber and a valve seat provided at the valve outlet such that the ball is retained in the valve chamber upstream of the valve seat, wherein the ball is arranged to: in normal use, rest away from the valve seat to allow a supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore is at an allowable level, or below, where a rate of gas flow in the valve chamber is not sufficient to lift the ball up into contact with the valve seat, and to seal against the valve seat to shut off the supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore exceeds the allowable level and is capable of creating sufficient gas flow through the valve chamber to lift the ball into contact with the valve seat; and wherein the valve body additionally comprises: an internal junction positioned upstream of the valve inlet; and a side inlet port, the side inlet port feeding into the inlet bore at the internal junction for supplying the the [[a]] second gas supply is coupled to the side inlet port, the gas supply line further comprising: a body inlet fitting mounted in the body inlet port of the gas safety valve; the [[a]] first gas supply positioned upstream of the gas safety valve and coupled to the body inlet fitting for supplying gas to the gas safety valve; a side inlet fitting mounted in the side inlet port of the gas safety valve; the [[a]] second gas supply positioned upstream of the gas safety valve and coupled to the side inlet fitting for supplying gas to the gas safety valve; a gas regulator coupled to the body outlet port of the gas safety valve; a gas line coupled to the gas regulator for conveying gas from the gas regulator between an upstream end and a downstream end thereof; and an appliance coupled to the downstream end of the gas line arranged to receive gas from the first or second gas supply.
The above claim amendments were made to correct minor indefinite issues within the claims. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Foster (U.S. Patent No. 8,714,191) discloses a gas safety valve (10) for controlling a gas flow comprising: a valve body (11) providing a body inlet port (13) for coupling to a first gas supply and a body outlet port (14) for coupling to an appliance (intended use), the valve body (11) extending along a longitudinal axis (Fig. 1) between the body inlet port (13) and the body outlet port (14), the valve body (11) further providing an inlet bore (Fig. 1) extending downstream from the body inlet port (13), and an outlet bore (Fig. 1) extending to the body outlet port (14); a stem (38) having a stem axis (Fig. 1) extending away from the valve body (11), the stem (38) being supported at a first end by a collar (34) mounted to the valve body (11); a pressure gauge (33) mounted to a second, distal end of the stem (38) for displaying a gas pressure; and a valve (30) provided within the valve body (11) between the inlet bore and the outlet bore, the valve (30) comprising a valve chamber (Fig. 1) having a valve inlet and a valve outlet, a ball (30) located within the valve chamber and a valve seat (Fig. 1) provided at the valve outlet such that the ball (30) is retained in the valve chamber upstream of the valve seat (Fig. 1), wherein the ball (30) is arranged to: in normal use, rest away from the valve seat to allow a supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore is at an allowable level, or below, where a rate of gas flow in the valve chamber is not sufficient to lift the ball (30) up into contact with the valve seat, and to seal against the valve seat to shut off the supply of gas to the body outlet port when a pressure difference between the inlet bore and the outlet bore exceeds the allowable level and is capable of creating sufficient gas flow through the valve chamber to lift the ball into contact with the valve seat (Fig. 1).
Foster does not render obvious in combination with the rest of the claim limitations wherein the valve body additionally comprises: an internal junction positioned upstream of the valve inlet; and a side inlet port, the side inlet port feeding into the inlet bore at the internal junction for supplying the appliance, when coupled downstream of the gas safety valve, with a second gas supply when the second gas supply is coupled to the side inlet port.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753